Title: To George Washington from Brigadier General Henry Knox, 23 April 1778
From: Knox, Henry
To: Washington, George



Sir
Artillery Park [Valley Forge] 23d April 1778

In the conversation which I had the honor of having lately with your Excellency, you informed me that there appeared to be three methods to open the ensuing campaign, and directed me to consider and report my opinion of each, with the reasons on which it was founded.
The first was—To remain in the present Camp, receive the expected recruits, for the Continental Battalions, discipline the Army, and wait for the operations of the enemy.
The second—To raise a body of Militia, who, in conjunction with the Continental Army, shall be equal to the siege or blockade of Philadelphia.
The third—to form such a rational plan against New-York, as should render the reduction of that place nearly certain, or draw such a large part of the Enemy’s Force as would remove the Seat of War there; and the probable consequences that would arise from such a manoeuvre.
It will be proper in weighing the first proposition, to take into consideration the number of recruits, or reinforcements, expected by us and the Enemy, and the time when. For if theirs should be the greatest and earliest received, we shall have the infinite mortification, to have waited for nothing but disgrace. We shall be oblig’d to make a defensive war with an inferior force—To be perfectly attendant on the enemy’s

motions, move when they move—halt when they halt—retire when they advance or risque every thing on the hazard of a General Action, where the probability of success will be apparently against us. Our friends, and those who wish to be our friends, will be dispirited because we cannot protect them; Neutrals will take an active part against us; The disaffected will be confirmed in their disaffection, and our own Army induced to Desert. The Enemy will be able to raise such numerous recruits from ourselves, as, when incorporated into their old troops, will enable them to garrison the conquer’d places without any sensible diminution of their principal force, which will be left free for new operations.
Discipline is the only good that would result from waiting in our present Camp for the operations of the Enemy. But the Public or Posterity would not justify us on this principle only, except some most uncommonly fortunate event should follow as the immediate consequence and proof of the discipline gain’d here. Success in military matters procures applause, and covers every defect in planning or executing an Enterprize—I think that nothing but necessity will justify our remaining inactive untill the movements of the Enemy Shall command our attention.
It is undoubtedly the interest of America, by some spirited enterprize to convince the World, That tho’ the Enemy may by a concurrence of unfortunate circumstances reduce some of our Capital Cities to their Subjection, yet they cannot keep them except garrisoned by their whole Force. A successful attack on Philadelphia or New-York would have the happiest tendency to unite the body of the people, and inspire them with the fullest confidence in the Power of our arms.
To besiege Philadelphia with its present Force, I conceive to be an object of the greatest magnitude that we can attempt. how far it is practicable I am unable to say. A Blockade with a very superior force would perhaps be the utmost that would be in our power, and yet might be as effectual, tho’ not so speedily accomplished, as a Siege. A Siege would require a very formidable apparatus of Battering-Cannon and Stores which we have not at present—and to procure them would take up much time. It would require three Armies to besiege or blockade Philadelphia. Vizt one before Philadelphia between Schuylki⟨ll⟩ and Delaware, one on the Jersey Shore at Billingspo⟨rt⟩ and its neighbourhood, and one at or near Derby including the possession of the Shores of the River, each of which ought to be superior in numbers or situation to the Enemy’s Force; for they by attacking and defeating one division would totally f[r]ustrate the whole design. They ought to be strongly fortified with Redoubts, and lines, so as to render any attempt against them impracticable. In addition to these seperate Armies, there ought

to be a number of Gallies entirely to cut off any communication of the River by Boats. These Gallies to be Stationed between the Batteries of the opposite shores, and to act in conjunction with them. A Communicatio⟨n⟩ ought to be preserved by Bridges and Boats between the three divisions or Armies; by bridges over the Schuylkill, and Boats over the Delaware.
If we suppose the Enemy’s Force now in Philadelphia to amount to ten thousand effective men, it would be necessary to have in each of our Divisions 12000, which would make up the whole number 36000. I am afraid we should find great difficulty, to obtain so large a number or subsist them. However if both are practicable, I should think a blockade ought to be attempted as soon as it is in our power and we might turn it into a Siege as soon as we found ourselves possess’d of the proper materials I suppose the greatest difficulty would be in procuring the men; for if the Militia were not engag’d untill the affair was accomplished disgrace and ruin might be the consequences; and to inform them of the particular design before the investiture would baffle every rational prospect of success, by putting the enemy on their Guard and procuring such supplies as would last the Garrison untill Winter—The Inhabitants would be no incumbrance as they would turn them out. The Militia however I should suppose might be engag’d or drafte⟨d⟩ by the different States upon the general assurance that something decisive was intended, and that we should wait untill the Enemy begun their operations when we should endevor to entirely ruin them.
The probability of success against New-York appears to me much greater than against Philadelphia; and even if we should miscarry in the attempt yet we should certainly transport the seat of War into a Country, in which from many circumstances we should be better able to carry it on than where we now are.
It is an enterprize of which the New England People are enthusiastically fond, and they would most chearfully turn out as many men to asist the Continental Army as would be required of them, and I have but little doubt they would engage to serve three or four months or such time as Should be thought fully adequate to completing the design. Indeed the same difficulty would arise in disclosing the design as with Philadelphia; but I apprehend if they were informed that it was intended either against New York or Philadelphia, as matters should be found to be most eligible, they would be contented. The enemy would be deceiv’d by it, as some of the Jersey and New York Militia might be march’d even to this Camp, and a report be spread that great numbers were on their march from New-England. The enemy woud soon receive it and even if they should not be entirely deceived by it, yet their attention and anxiety for Philadelphia would be such as to prevent their reinforcing New York.

Subsistance can be much easier procur’d there than here, at least of the meat kind, and I have but little doubt that Jersey and Hudsons River will afford ample supplies of Flour. Forage and subsistence for the horses may be procur’d with great ease from Connecticut River in small craft, and be landed at Marineck or Rochelle; and as soon as the Grass is grown there will be an abundance of green forage.
Twelve or fifteen Peices of Iron Battering Cannon on Travelling Carriages may be obtain’d from the North River, Boston, and Providence. These, with the Mortars and howitzers which we have at Springfield, Farmington and here, will be amply Sufficient for a considerable Siege. The necessary quantity of ammunition may be brought from Springfield by Water to the mouth of Connecticut River or even to Marineck or Rochelle in Boats.
I would with submission propose th⟨e⟩ following general plan for this expedition to be amended or alter’d as may be thought best. The States to furnish men nearly in the following proportion.

          
            N. Hampshire
            2000
          
          
            Massachusetts
            8000
          
          
            Connecticut
            4000
          
          
            N. York
            2500
          
          
            Jersey
            2000
          
          
            Two Brigades Continental troops are at Albany and on the river
            2000
          
          
            From this Army
            5000
          
          
            
            25500
          
        
If your Excellency was immediately to make the requisition to the different states, and send some Gentlemen to enforce it and inform the Governors and principal rulers of so much of the plan as to induce them to comply with the request, I should think, as most of the New England Assemblies are now sitting, that the number of men required might be raised and rendevouz’d at Fish Kill by the 10th of June. It will be of the utmost importance that we should make the attempt before the Enemy’s reinforcements arrive, which I suppose will not be untill some time in July.
The Militia of the Eastern states to assemble at Fishkill, and some of them to cross the river and begin their march towards this Camp. When it shall appear certain they will be asembled, the march of the 5000 from here to take place, which should be executed with as much rapidity as possible. Their route to be to Fish Kill, and previous provision should be made on the road, so as to facilitate the March. Four or five thousand of the whole number should march to Aquakenac or the neighbourhood of Fort Lee, having boats on carriages sufficient to transport two thousand men at a time over the North-river. This body, if necessary and possible, at a given time to cross to York Island between the

Enemy’s Works and the City: if this should be found to be too dangerous or impracticable by reason of the Ships of War stationed in the river, yet the measure would have a good tendency by distracting and dividing their attention.
The principal Force, commanded by your Excellency in person, consisting of 19, or 20,000 men, after uniting at Fish Kill, to march immediately to the enemys works at or near Kings-Bridge having also boats on Carriages Sufficient to transport 3000 men at a trip, or make bridges with, and endevor by a Coup de main to land from Morisania on or near Harerlem Heights—a body of ten or twelve thousand men; more or less as the party from the Jersies Shall now find it practicable or impracticable to pass the River. Part of this number, after driving the enemy from their out-posts, to take post as near Fort Washington as possible to be out of the reach of Cannon, and there fortify. Another part to march immediately and take possession of the City, the Strength of it to be regulated by that of the enemy, in or near the City.
If this was executed with rapidity and success, the enemy must abandon all their posts on this side the Bridge, and probably break it down. We then must lay a new one, pass over, and take post so near them as to leave no posibility of escape. Being thus hem’d in, Mount Washington and its environs would not be able to hold a Seige of more than two or three days. The possession of the City on account of the Stores will be a most valuable acquisition; and I therefore think that a very considerable risque should be run to gain it before the enemy should have time to remove their effects.
Boats to accompany the Armies may be procur’d on the North River. Governor Clinton inform’d me there were plenty. this may be look’d into. The Carriages for the boats to be prepar’d at some distance from the boats. it is not necesary that even the Workmen should be inform’d of the purpose for which they are preparing but only the dimensions given them.
Provided every necessary preparation was made with secrecy previous to the march of the 5000 Troops from this Camp, The enemy in Philadelphia would be exceedingly embarrased. For them to transport a large body of troops by water would require much preparation and time, and to move them by Land would be hazardous and difficult; and we might perhaps before either of these took place be in possession of New York and the troops who defend it. For it is certain the Enemy will either defend or evacuate that place. If the first, our force being so superior to theirs I beleive they will be made prisoners. If the last, they will be disgrac’d and driven from a harbor and City, better in point of situation for them than any other in America, and probably with such rapidity as to leave their Stores behind.

All the public Stores on this side the Susquehanna should be remov’d over that river, or up it to the secure place mentioned by General Wayne to your Excellency.
The remaining part of the Army to be turn’d into a flying one, and given to an officer of ability and prudence, with positive orders not to risque any considerable action. If the Enemy should, as I am persuaded they would, detach largely to the succour of N. York, some favorable moment might be found to make an attempt on Philadelphia.
In case all circumstances should concur to render the enterprize against New York unsuccessful, yet I think if the enemy detach much of their force that way so as to remove the Seat of War thither, the best consequences will result from the Attempt. We shall be near to a Country full of active friends, all of them armd, and who in an enterprize will zealously assist, or in a defeat will reinforce to the extent of their power; and yet who from prejudice dislike exceedingly to march far or be long from their homes.
New-York in my opinion, is of muc⟨h⟩ greater consequence to the Britons, in their design of subjugating America than Philadelphia or any other place whatever. But the conquest of Philadelphia, if practicable, on account of the number of troops contain’d in it would have more important consequences than New-York. but I am afraid it is an enterprize superior to our Strength. New York certainly may be attempted with a prospect of success.
I think however that one or other of these objects ought to be attempted; and tho’ I beleive that against New-York most easily accomplished, and probably involving the other in its consequences, yet when the force shall be rais’d your Excellency can employ it against Philadelphia if you should find a combination of events likely to render the prospect of success certain.
I am far from thinking that the foregoing reflections contain a regular digested plan, which would be proper to be adopted without further examination and amendment. I only mean them as general hints, and humbly hope they may be of some service to your Excellency in forming your principal designs for the ensuing Campaign, as such they are submitted by Your Excellency’s Most obedient Humble Servant

H. Knox B.G. Artily

